Citation Nr: 1339824	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to April 1984.  


This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's left ear hearing disability did not have onset during active service, did not manifest within one year of separation from active service, and is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated March 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with examinations and obtained opinions in June 2010 and October 2013 concerning the Veteran's claims for service-connection for hearing loss.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran asserts that he developed hearing loss due to hazardous noise exposure while serving in the United States Army as an infantryman.  He described being routinely exposed to noises from rifles, high caliber rifles, grenade launchers, and artillery during active service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307 , 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997)

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2013).

At a June 2010 VA audiological examination, the examiner reported that the Veteran's duties in service likely exposed him to acoustic trauma.  After the examiner conducted an audiological examination and reviewed the claims file, it was determined that the Veteran did not have a hearing loss disability of the right ear but did have sensorineural hearing loss of his left ear.  The examiner then opined that it was less likely as not (less than 50 percent probability) that the Veteran's hearing loss was a result of his active service.  While the examiner noted the Veteran's in-service noise exposure, the Veteran's service medical records were negative for reports of hearing loss and his in-service audiological examinations showed normal hearing acuity.  The examiner reported that post service recreational noise such as the use of power tools and the Veteran's age may explain the Veteran's hearing loss of the left ear.

At a October 2013 VA examination, the Veteran was evaluated concerning the etiology of the left ear hearing loss.  The examiner reviewed the claims file and conducted an audiological examination of the Veteran.  The examiner diagnosed the Veteran with sensorineural hearing loss of the left ear.  The examiner then opined that the Veteran's hearing loss was less as likely as not (less than 50 percent probability) caused by or a result of the Veteran's military service.  The examiner's rationale was based on the Veteran's service and post-service noise exposure.  Further, the examiner opined that the Veterans service medical records at entrance and separation from service showed no indications of hearing loss.  The examiner reviewed all of the in-service audiological examinations and concluded that the Veteran had normal auditory thresholds in-service and that there were no standard threshold shifts that occurred from the Veteran's February 1982 entrance examination to the Veteran's December 1983 separation examination for either ear.  The examiner also cited to an Institute of Medicine study from 2005 that concluded that based on current knowledge of cochlear physiology there was insufficient scientific evidence for the delayed-onset of hearing loss secondary to military noise exposure.  The examiner further reported that hearing loss should occur at the time of the exposure and that there was no sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure.  Therefore, the examiner concluded that due to the absence of any hearing disability during service, that there was no basis to provide a nexus opinion between the Veteran's current hearing loss and his military service.  

The Board finds that the June 2010 and October 2013 VA examinations to be most probative in finding that the Veteran's left ear hearing loss was not caused by active service.  Both examiners reviewed the evidence of record and statements from the Veteran concerning his condition.  Minimal shifts of the Veteran's in-service audiological examinations were explained by the October 2013 VA examiner as not constituting a standard threshold shift between the Veteran's entrance audiological examination and his separation audiological examination.  The October 2013 examiner also opined that current scientific evidence could not show delayed-onset of hearing loss secondary to military noise exposure.  The June 2010 examiner also opined that exposure to power tools and age may have contributed to the Veteran's left ear hearing loss disability.  Therefore, the Board finds by that the preponderance of evidence is against a finding that hearing loss was incurred during service or is due to in-service noise exposure. 

The Board has also considered statements from the Veteran supporting his claim.  The Veteran indicated in his claim that his hearing loss began in service.  In the Veteran's claim for service connection for hearing loss, he stated that his hearing was damaged due to his exposure to loud noises from the discharge of weapons.  

The Board finds that the Veteran's statements are competent evidence as to experiencing hearing difficulties.  However, the Board finds that his statements are not competent evidence to provide a nexus regarding the cause of his hearing loss.  The question of what causes hearing loss is complex and is not within the realm of a lay person's knowledge.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis of hearing loss for VA purposes requires medical training and experience that the Veteran has not shown he possesses.  The Veteran can report diminished hearing.  However, the Veteran is not competent to provide a nexus opinion as to the cause of any hearing loss disability.  The Board finds that the negative opinion of the VA examination is more persuasive than the Veteran's assertion of having left ear hearing loss since service.  The Veteran's assertion is not corroborated by evidence of treatment or complaint during that time.  Furthermore, the examiner provided a rationale for the opinion after consideration of the Veteran's assertion that hearing loss was present since service.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). The Board finds that the preponderance of the evidence is against the claim of entitlement to service-connection for left ear hearing loss.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


